United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                       ___________

                                       No. 02-2983
                                       ___________

Joseph H. Mopkins; Johnnie M.               *
Chester, Sr.; Terrence K. Lott, Sr.;        *
Tyrone Williams,                            *
                                            *
             Appellants,                    * Appeal from the United States
                                            * District Court for the Eastern
      v.                                    * District of Missouri.
                                            *
St. Louis Sheriff’s Department;             * [UNPUBLISHED]
James W. Murphy, Sheriff,                   *
                                            *
             Appellees.                     *
                                       ___________

                           Submitted: March 19, 2003
                               Filed: March 27, 2003
                                    ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

        Plaintiffs appeal from the district court’s1 judgment for defendants following
a jury trial in their employment-discrimination action. Having carefully reviewed the
record, we conclude that the district court did not abuse its discretion in refusing to
enter default judgment in plaintiffs’ favor, see Harris v. St. Louis Police Dep’t, 164


      1
       The Honorable Stephen N. Limbaugh, United States District Judge for the
Eastern District of Missouri.
F.3d 1085, 1086 (8th Cir. 1998) (per curiam) (finding no abuse of discretion in
district court’s denial of default judgment to plaintiff where court had granted
defendant additional time to answer); and that the district court did not err in limiting
the trial to plaintiffs’ failure-to-promote claims, see Wallin v. Minn. Dep’t of Corr.,
153 F.3d 681, 688 (8th Cir. 1998) (allowing complaint to encompass allegations
outside ambit of EEOC charge circumscribes EEOC’s investigatory and conciliatory
role, and deprives charged party of notice of the charge), cert. denied, 526 U.S. 1004
(1999), or in allowing the City of St. Louis’s attorney to represent defendant Murphy.
We further conclude that without a transcript, we cannot review the district court’s
evidentiary rulings or determine whether the jury’s verdict is against the manifest
weight of the evidence. See Schmid v. United Bhd. of Carpenters & Joiners, 827
F.2d 384, 386 (8th Cir. 1987) (per curiam) (court unable to review evidentiary and
weight-of-evidence arguments because no transcript filed), cert. denied, 484 U.S.
1071 (1988).

      Accordingly, we affirm. See 8th Cir. R. 47B. We deny the pending motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-